Exhibit 10.1 REDEMPTION AGREEMENT This REDEMPTION AGREEMENT (this "Agreement") is made and entered into on the 4th day of September 2009, by and between Safeland Storage, L.L.C., a Louisiana limited liability company (the "Company"), and Blackwater Midstream Corp., a Nevada corporation ("Seller"). WITNESSETH: WHEREAS, the Seller is the record and beneficial owner of 70,000 Class A Units of the Company (the "Transferred Units"); WHEREAS, the Company desires to redeem, and the Seller desires to sell, the Transferred Units, at the price and subject to the terms and conditions set forth herein; and NOW, THEREFORE, in consideration of the mutual agreements and covenants hereinafter set forth, and for other good and valuable consideration, the receipt, sufficiency, and adequacy of which are hereby acknowledged, and with the foregoing recitals incorporated herein, the parties hereby agree as follows: ARTICLE 1 REDEMPTION AND SALE OF TRANSFERRED UNITS Section 1.1 Redemption and Sale. Subject to the terms and conditions of this Agreement, Seller hereby sells, conveys, assigns, transfers and delivers to the Company, and the Company hereby purchases, acquires, redeems and accepts the Transferred Units from Seller, free and clear of all liens, claims, pledges, encumbrances and adverse rights or interests whatsoever (collectively, "Encumbrances"), except for those transfer restrictions contained in the Amended and Restated Operating Agreement of the Company dated June 26, 2008 (the "Operating Agreement"). Section 1.2 Purchase Price.The consideration for the Transferred Units shall be $325,000 (the "Purchase Price"). Section 13 Closing. The closing of the sale and purchase of the Transferred Units contemplated hereby (the "Closing") shall take place contemporaneously with the execution and delivery of this Agreement at the offices of the Company's counsel, located at 8555 United Plaza Boulevard, Suite 500, Baton Rouge, Louisiana, 70809, or such other place as the parties may agree. Section 1.4 Deliveries at the Closing. At the Closing: (a) The Company shall deliver or cause to be delivered to Seller: (i) The Purchase Price in immediately available funds by wire transfer to the account previously designated by Seller in writing; and 1 (ii) a true, correct and complete copy of resolutions duly adopted by the Board of Managers and all of the members (other than Seller) of the Company, authorizing and approving the transactions contemplated hereby, certified by the Company's Chairman of the Board of Managers, which resolutions have not been amended, modified or rescinded, are in full force and effect in the form adopted and are the only resolutions adopted by the Board of Managers and members of the Company relating to the transactions contemplated hereby. (b)Seller shall deliver to the Company: (i) certificates evidencing the Transferred Units owned by Seller, duly endorsed in blank or accompanied by a duly executed unit power; and (ii) a true, correct and complete copy of resolutions duly adopted by the Board of Directors of Seller, authorizing and approving the transactions contemplated hereby, certified by Seller's Secretary, which resolutions have not been amended, modified or rescinded, are in full force and effect in the form adopted and are the only resolutions adopted by the Board of Directors of Seller relating to the transactions contemplated hereby. ARTICLE 2 REPRESENTATIONS AND WARRANTIES Section 2.1 Representations and Warranties of Seller. Seller represents and warrants to the Company as follows: (a)Authority and Enforceability. Seller has all necessary power and authority to execute, deliver and perform this Agreement and to consummate the transactions contemplated hereby. This Agreement has been duly executed and delivered by Seller and constitutes a valid and legally binding obligation of Seller, enforceable against Seller in accordance with its terms. (b)No Conflicts. Neither the execution and delivery of this Agreement by Seller, nor the consummation by Seller of the transactions contemplated hereby, conflict with or result in a breach or default under the articles of incorporation or bylaws of Seller, or any loan, note or other agreement or obligation to which Seller is a party or otherwise bound or subject, or any law, rule or regulation of any governmental agency or authority applicable to Seller or the transactions contemplated hereby. (c) No Consent.No consent or approval of any third party is required in connection with the execution and delivery of this Agreement by Seller or the consummation by Seller of the transactions contemplated hereby. (d) Ownership.Seller is the lawful record and beneficial owner and has good and marketable title to the Transferred Units, free and clear of all Encumbrances. The delivery to the Company of the Transferred Units pursuant to this Agreement will transfer to the Company valid legal and beneficial title to the Transferred Units, free and clear of all Transfer Restrictions. 2 (e)No Litigation. There is no action, arbitration, mediation, audit, hearing, investigation, litigation, proceeding or suit (whether civil, criminal, administrative, judicial or investigative, whether formal or informal, whether public or private) pending or in effect or, to the knowledge of Seller, threatened against or relating to, or that could reasonably be expected to affect, the Transferred Units or the consummation of the transactions contemplated hereby. (f)No Improper or Unknown Actions. Seller has not taken or caused to be taken any actions on its behalf or on behalf of the Company which would result in a violation or breach of the Operating Agreement or the Louisiana Limited Liability Company Act, Section 1301, et seq. (g)No Further Interest. Seller acknowledges and agrees that upon receipt of the Purchase Price and the other documents to be delivered at Closing, it shall have no further interest in or rights to the business, assets or properties of the Company, and no further right to any return of Seller's capital contribution to the Company. (h)Tax Liability. Seller has reviewed with Seller's own tax advisors the federal, state, local and foreign tax consequences of the transaction contemplated by this Agreement.
